                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

MOISES VELASQUEZ, on behalf of himself             )
and all others similarly situated,                 )
                                                   )
                                  Plaintiff,       )
                                                   )      JUDGMENT IN A CIVIL CASE
v.                                                 )      CASE NO. 5:16-CV-655-D
                                                   )
SALSA AND BEER RESTAURANT, INC.,                   )
SALSA AND BEER, INC., NOB PATINO,                  )
PATRICIA PATINO, DIONISIO PATINO,                  )
and ISMAEL PATINO                                  )
                                                   )
                                  Defendants.      )

Decision by Court.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS plaintiff's motion
for sanctions [D.E. 85] and STRIKES defendants' answer [D.E. 40]. The court awards a
judgment against Salsa and Beer Restaurant, Inc., Salsa and Beer, Inc., Noe Patino, Patricia
Patino, Dionisio Patino, and Ismael Patino jointly and severally in the amount of$368,983.13.




This Judgment Filed and Entered on October 5, 2018, and Copies To:
Grant S. Mitchell                                         (via CM/ECF electronic notification)
Gilda A. Hernandez                                        (via CM/ECF electronic notification)
Michael B. Cohen                                          (via CM/ECF electronic notification)
Salsa and Beer Restaurant, Inc.                           (Sent to 231 Skyland Shopping Ctr.
                                                          Spring Lake, NC 28390 via US Mail)




DATE:                                              PETER A. MOORE, JR., CLERK
October 5, 2018                                           (By) /s/ Nicole Sellers
                                                   Deputy Clerk
